Citation Nr: 0722609	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-28 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran had verified active duty service from July 1951 
to July 1955.  His DD Form 214 also shows that he had 2 
years, 2 months, and 21 days of service prior to July 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO that declined 
to reopen the veteran's previously denied claim for service 
connection for a skin disorder of the feet.  In October 2005, 
the Board reopened the claim and remanded it for additional 
development and adjudication on the merits.  On remand, the 
agency of original jurisdiction denied the claim.  The case 
was returned to the Board in May 2007.


FINDINGS OF FACT

1.  The veteran had tinea pedis prior to service.

2.  No objective findings relative to tinea pedis were 
recorded on any examination undertaken in connection with the 
veteran's entry into active service.

3.  The proposition that the veteran's tinea pedis did not 
undergo a chronic or permanent worsening during service, 
beyond the natural progress of the condition, is debatable.


CONCLUSION OF LAW

Tinea pedis is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish service connection for a skin 
disorder of the feet.  He maintains that the condition was 
aggravated by service.

Under applicable law, service connection may be established 
on a "direct" basis for disability resulting from personal 
injury suffered or disease contracted in line of duty in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Generally, in order 
to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).
 
Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2006), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id. § 3.304(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153 (West 2002).  If the presumption of sound condition is 
not rebutted, "the veteran's claim is one for service 
connection."  Wagner, 370 F.3d at 1096.  That is to say, no 
deduction will be made for the degree of disability existing 
at the time of the veteran's entry into service.  Id.; 
38 C.F.R. § 3.322 (2006).

In the present case, the Board finds, as an initial matter, 
that no skin disorders of the veteran's feet were noted at 
the time of his examination, acceptance, and enrollment into 
service.  Service entrance examinations in April 1948 (Army) 
and June 1951 (Air Force) are completely devoid of any 
mention of such a condition.  Consequently, he is entitled to 
the presumption of soundness.

In this regard, the Board finds, first, that there is clear 
and unmistakable evidence that the veteran had tinea pedis 
prior to his first period service.  The veteran has offered 
sworn testimony to the effect that he had a preexisting skin 
condition affecting his feet.  The record also contains a lay 
statement from a childhood acquaintance, dated in January 
2004, which states that the veteran "always had bad skin and 
trouble with his feet" as a child, and that his feet "would 
crack open and bleed."  Based on that information, and a 
review of the other evidence in the claims file, a VA 
examiner opined in February 2007 that "[i]t appears very 
clear that it [tinea pedis] did preexist [the veteran's entry 
into the military]."  That opinion is uncontradicted by 
other opinion evidence of record.  Thus, it appears that 
tinea pedis was clearly and unmistakably present prior to 
service.

However, the Board can conclude that the presumption of 
soundness has been rebutted only if there is also clear and 
unmistakable evidence that the condition was not aggravated 
by service.  See discussion, supra.  On this question, the 
evidence is less than overwhelming.  To be sure, some of the 
evidence suggests that the veteran's tinea pedis may not have 
undergone a chronic or permanent increase in severity during 
service beyond the natural progress of the condition.  The 
reports of the veteran's July 1950 and June 1955 service 
separation examinations, for example, show that, with an 
exception of a birthmark on his left hip, no significant 
abnormalities of his skin or feet were identified.  An 
examination in December 1954 was likewise negative for 
abnormalities of the skin or feet, and the earliest 
obtainable evidence demonstrating treatment for the condition 
is dated in October 1994.

However, the record also contains evidence to suggest that 
the veteran's condition may, in fact, have undergone a 
chronic or permanent worsening during service beyond the 
normal progression.  The available evidence shows that a 
fungal infection of the feet requiring treatment was 
apparently identified on at least two separate occasions 
during service; in November 1952, when Desenex powder was 
prescribed, and in April 1953, when it was noted that a mild 
fungus infection was present (referred to as a 
"dermatophytosis" on subsequent evaluation in May 1953).  
The veteran has stated that the "dry" skin on his feet 
became significantly worse after his service in Korea (for 
example, when he was seen by G. Hustad, M.D., in October 
2003), and it is not inconceivable that the veteran's 
condition, due to its location, may have gone undetected on 
separation examination.  Notably, the VA physician who 
examined the veteran in February 2007 opined, in effect-
after thoroughly reviewing the claims file-that it could not 
be determined with any degree of medical certainty whether 
the veteran's condition underwent a chronic or permanent 
increase in severity during service and, if so, whether any 
such increase was due to the natural progress of the 
condition.

In light of the foregoing, the Board cannot conclude that the 
evidence "clearly and unmistakably" (i.e., undebatably) 
refutes a finding of aggravation.  Thus, the presumption of 
soundness is not rebutted.  Accordingly, and because the 
report of the veteran's most recent VA examination shows that 
the veteran has tinea pedis presently, and that the condition 
is at least as likely as not related to the problems noted in 
service, the Board will grant the claim for service 
connection.  The appeal is allowed.

Because the Board is granting this claim, there is no need to 
engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), have been satisfied with respect to the 
question of service connection.  That matter is moot.


ORDER

Service connection is granted for tinea pedis.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


